DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
Response to Amendment
The Amendment filed July 12, 2022 has been entered. Claims 1, 2, 4, 5, 7 and 14 – 19 and 21 – 29 are pending in the application with claims 21 – 29 being newly added and claims 3, 6, 8 – 13 and 20 being cancelled.
Claim Objections
Claims 14 – 18, 23 and 24 are objected to because of the following informalities. Appropriate correction is required.
Claim 14, line 14: “slurry pump” should read --slurry pump unit--.
Claim 14, lines 18-19: “wherein the third grid power supply provides power in the range from 2,000 kW to 10,000 kW to the third clean pump unit” should read --wherein the fourth grid power supply provides power in the range from 2,000 kW to 10,000 kW to the third clean pump unit--.
Claim 15, line 10: “from the second location.” should read --from the second location;--.
Claim 23, lines 2-3: “each of the pumps of the first pump unit receives between 500 hp and 5,000 hp from a prime mover” should read --each pump of the plurality of pumps of the first pump unit receives between 500 hp and 5,000 hp from a respective prime mover--.
Claim 24, line 2: “each of the pump units of the first slurry pump unit receives between 500 hp and 5,000 hp from a prime mover” should read –each pump of the plurality of pumps of the first slurry pump unit receives between 500 hp and 5,000 hp from a respective prime mover--.
Claims 15 – 18 are objected to for being dependent on claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 14, 19 and 21 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shampine et al. (US 2007/0277982 – herein after Shampine) in view of Hinderliter et al. (US 2020/0300073 – herein after Hinderliter).
In reference to claim 1, Shampine teaches a system (1200), comprising (see fig. 12 and ¶60-¶63; also note that fig. A is reproduced below to teach an embodiment that is implied by disclosure “the clean side pumps 1201 may be remotely connected to a single well, or remotely connected to any desired number of multiple wells, with each of the multiple wells being either directly connected to one or more dedicated dirty side pumps or remotely connected to one or more remotely located dirty side pumps” in ¶63):
a first pump unit (305; this asserted pump unit comprises of clean side pumps 1201) disposed at a first location (see fig. A below);
a first slurry pump unit (305’; this asserted pump unit comprises of dirty side pumps 1201’/1201’’) disposed at a second location (see fig. A below), 
wherein the first slurry pump unit is fluidly coupled to a high pressure manifold (310: common manifold or missile) at the second location, 
wherein the high pressure manifold is fluidly coupled to a well bore (1222/1222’’) at the second location, 
wherein the first location and the second location are 100 yards (i.e. 0.0568 miles) to 2 miles apart (see ¶63, last 5 lines: “the clean side pumps 1201 may be remotely located by a distance anywhere in the range of about one thousand feet to several miles from the well(s) 1201/1201' to which they supply a clean fluid”; note that 1000 ft = 0.1894 miles);
a first flow path (see fig. A below) fluidly connected to the first pump unit at the first location and configured to fluidly connect the first pump unit to the high pressure manifold (condition A) or to a wellhead (1218/1218’) above the wellbore at the second location (condition B) [condition B is met: first flow path is configured to fluidly connect the first pump unit to a wellhead above the wellbore at the second location];
a master controller (see ¶31, last three lines: computerized control system 329 is seen in fig. 12) communicatively coupled to the first pump unit at the first location and to the first slurry pump unit at the second location, wherein the master controller is configured to control an operation of the first pump unit and the first slurry pump unit (as discussed in ¶31, last three lines: computerized control system 329 directs the entire pump system for the duration of the fracturing operation).

    PNG
    media_image1.png
    1000
    1028
    media_image1.png
    Greyscale

Fig. A: Edited fig. 12 of Shampine in view of disclosure in ¶63 to show claim interpretation.
Shampine also teaches that the prime mover of the pump systems may be an electric motor (see ¶59).
Shampine remains silent on: “a first grid power supply that provides power to the first pump unit” and “a second grid power supply that provides power to the first slurry pump unit”.
However, Hinderliter teaches a hydraulic fracturing system (see fig. 3) with a power generation equipment (204A+204B+204C+208+302) and fracturing equipment (206), wherein the consolidated single switchgear (302) distributes power via power cables (208) to various frac equipment such as pumps (14) powered by electric motors (as discussed in ¶55 in view of fig. 1). Hinderliter further teaches (see ¶89) “the single switchgear can be utilized with other equipment to send power long distances including up to 3 miles or more”.
If the prime mover for pump units in Shampine is selected to be an electric motor, then Shampine and Hinderliter both teaches a hydraulic fracturing system with pumps powered by electric motor. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize a power generation equipment with power grid supplies as taught by Hinderliter to provide power to the pump units in the system of Shampine for the purpose of implementing the power generation equipment that (a) simplify operations at the well site (as discussed in ¶8 of Hinderliter); and/or (b) enables power distributions to multiple individual power loads (as discussed in ¶27 of Hinderliter).
In reference to claim 2, Shampine, as modified, teaches the system, further comprising (see fig. A above): 
a second pump unit disposed at a third location, wherein the third location is 100 yards (i.e. 0.0568 miles) to 2 miles apart from the first location [asserted second pump unit is a dirty pump unit; see ¶63, last 5 lines: “the clean side pumps 1201 may be remotely located by a distance anywhere in the range of about one thousand feet to several miles from the well(s) 1201/1201' to which they supply a clean fluid”; note that 1000 ft = 0.1894 miles];
a third grid power supply (of Hinderliter) that provides power to the second pump unit;
a third pump unit disposed at a fourth location, wherein the fourth location is 100 yards (i.e. 0.0568 miles) to 2 miles apart from the first location [asserted third pump unit is a dirty pump unit; see ¶63, last 5 lines: “the clean side pumps 1201 may be remotely located by a distance anywhere in the range of about one thousand feet to several miles from the well(s) 1201/1201' to which they supply a clean fluid”; note that 1000 ft = 0.1894 miles];
a fourth grid power supply (of Hinderliter) that provides power to the third pump unit;
a piping network configured to provide bidirectional flow (specification as well as drawings of Shampine does not show or disclose any valves to be present in the asserted piping network, thus the asserted piping network is capable of bidirectional flow depending on the fluid pressures in the piping network; this is similar to as discussed by the applicant in ¶28 of the pg.pub of the instant application), wherein the first flow path is connected to the piping network;
a second flow path fluidly connected to the piping network and configured to fluidly connect the piping network to the high pressure manifold or to the wellhead above the wellbore at the second location (latter condition met);
a third flow path fluidly connected to the second pumping unit at the third location and configured to fluidly connect the second pumping unit to the piping network; and
a fourth flow path fluidly connected to the third pumping unit at the fourth location and configured to fluidly connect the third pumping unit to the piping network.
Shampine further remains silent on: “wherein the third location is also 100 yards to 2 miles apart from the second location” and “wherein the fourth location is also 100 yards (i.e. 0.0568 miles) to 2 miles apart from the second location and from the third location”.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also locate the dirty pump units 100 yards to 2 miles apart from one another in the system of Shampine in order to carry out a hydraulic fracturing process at a location that is in the claimed range of distance. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality as to why the pump units needs to be located at claimed distance from one another.
In reference to claim 4, Shampine, as modified, teaches the system, wherein the first grid power supply, the second grid power supply, the third grid power supply, and the fourth grid power supply provide power transmitted from an infield power generation system (shown in fig. 2 of Hinderliter: 204A-204C) located in a region  in which the first location the second location, the third location and the fourth location are located [in the modified system: region is an area that surrounds/encloses the whole modified system].
In reference to claim 5, Shampine, as modified, teaches the system, wherein the first grid power supply, the second grid power supply, the third grid power supply, and the fourth grid power supply provide power transmitted from a remote power generation system (shown in fig. 2 of Hinderliter: 204A-204C) located away from a region in which the first location the second location, the third location and the fourth location are located [in the modified system: region is an area that the remote power generation system of Hinderliter is located at].
In reference to claim 7, Shampine teaches the system, further comprising (see fig. 12) a blender (325) disposed at the second location, wherein the blender is fluidly coupled to the first slurry pump unit (305’).
In reference to claim 14, Shampine teaches a system, comprising (see fig. B below or fig. 12):
a first clean pump unit (305; this asserted pump unit comprises of clean side pumps 1201) disposed at a first location and coupled to a first clean fluid source (water tanks 321);
a first flow path (see fig. B below) fluidly connected to the first clean pump unit to output pressurized clean fluid from the first clean pump unit toward a well bore (122);
a slurry pump unit (305’; this asserted pump unit comprises of dirty side pumps 1201’/1201’’) disposed at a second location (see fig. B below; either location with dirty pumps 1201’ is a second location or dirty pumps 1201’’ is a second location), wherein the first location and the second location are 100 yards (i.e. 0.0568 miles) to 2 miles apart (see ¶63, last 5 lines: “the clean side pumps 1201 may be remotely located by a distance anywhere in the range of about one thousand feet to several miles from the well(s) 1201/1201' to which they supply a clean fluid”; note that 1000 ft = 0.1894 miles);
a second flow path fluidly connected to the slurry pump unit to output pressurized slurry from the slurry pump unit toward the well bore (122); and
a master controller (see ¶31, last three lines: computerized control system 329 is seen in fig. 12) communicatively coupled to the first clean pump unit at the first location and to the slurry pump unit at the second location, wherein the master controller is configured to control an operation of the first clean pump unit and the slurry pump unit (as discussed in ¶31, last three lines: computerized control system 329 directs the entire pump system for the duration of the fracturing operation).

    PNG
    media_image2.png
    1095
    935
    media_image2.png
    Greyscale

Fig. B: Edited fig. 12 of Shampine to show claim interpretation.
Shampine also teaches that the prime mover of the pump systems may be an electric motor (see ¶59).
Shampine remains silent on: “a first grid power supply disposed at the first location, wherein the first grid power supply provides power in the range from 2000 kW to 10,000 kW to the first clean pump unit” and “a second grid power supply disposed at the second location, wherein the second grid power supply provides power in the range from 2000 kW to 10,000 kW to the slurry pump unit”.
However, Hinderliter teaches a hydraulic fracturing system (see fig. 3) with a power generation equipment (204A+204B+204C+208+302) and fracturing equipment (206), wherein the consolidated single switchgear (302) distributes power via power cables (208) to various frac equipment such as pumps (14) powered by electric motors (as discussed in ¶55 in view of fig. 1). Hinderliter further teaches (see ¶89) “the single switchgear can be utilized with other equipment to send power long distances including up to 3 miles or more”.
If the prime mover for pump units in Shampine is selected to be an electric motor, then Shampine and Hinderliter both teaches a hydraulic fracturing system with pumps powered by electric motor. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize a power generation equipment with power grid supplies as taught by Hinderliter to provide power to the pump units in the system of Shampine for the purpose of implementing the power generation equipment that (a) simplify operations at the well site (as discussed in ¶8 of Hinderliter); and/or (b) enables power distributions to multiple individual power loads (as discussed in ¶27 of Hinderliter).
Thus, Shampine, as modified, further teaches the system, comprising: “a first grid power supply (of Hinderliter) disposed at the first location (of Shampine), wherein the first grid power supply provides power in the range from 2000 kW to 10,000 kW to the first clean pump unit (of Shampine)” and “a second grid power supply (of Hinderliter) disposed at the second location (of Shampine), wherein the second grid power supply provides power in the range from 2000 kW to 10,000 kW to the slurry pump unit (of Shampine)” [in Hinderliter, see fig. 4 and ¶73: feeders 1-4 each are 13.8 kV feeders; see figs, 17/18: feeder current being 150A; thus power being P = V*I = 2070kW] [ also note the disclosure in ¶49 of Shampine: the prime mover in each pump 701 is an electric motor with a maximum rating of 3500 brake horsepower (which equals 3548.54 hp); each dirty pump 301’ operates at about 1030 brake horsepower (which equals 1044.29 hp) and supplies 1000 hydraulic horse power; it is to be noted that the input power delivered by the motor to the pump is called brake horsepower].
In reference to claim 19, Shampine teaches a method, comprising (see fig. 3 and fig. C below):
providing a first pump unit disposed at a first location;
providing a second pump unit disposed at a second location;
providing a third pump unit disposed at a third location;
providing a slurry pump unit (301’) disposed at a fourth location, wherein a well bore (122) is located at the fourth location;
transporting fluid pressurized by the first pump unit, by the second pump unit, and by the third pump unit toward the well bore via a first flow path [the asserted pump units sends pressurized clean fluid via asserted first flow path towards manifold 310 which then directs this clean fluid towards well bore 122];
transporting slurry pressurized by the slurry pump unit toward the well bore via a second flow path [the asserted slurry pump unit sends pressurized slurry via asserted second flow path towards manifold 310 which then directs this slurry towards well bore 122]; and
controlling the first pump unit, the second pump unit, the third pump unit, and the slurry pump unit using a master controller (329; see ¶31), wherein the master controller is communicatively coupled to the first pump unit at the first location, the second pump unit at the second location, the third pump unit at the third location, and the slurry pump unit at the fourth location.

    PNG
    media_image3.png
    1107
    860
    media_image3.png
    Greyscale

Fig. C: Edited fig. 3 of Shampine to show claim interpretation.
Shampine also teaches that the prime mover of the pump systems may be an electric motor (see ¶59).
Shampine remains silent on: “providing electrical power to the first pump unit from a first grid power supply”; “providing electrical power to the second pump unit from a second grid power supply”; “wherein the second grid power supply is different from the first grid power supply”; and “providing electrical power to the third pump unit from a third grid power supply, wherein the third grid power supply is different from the first grid power supply and is different from the second grid power supply”; and “providing electrical power to the slurry pump unit from a fourth grid power supply, wherein the fourth grid power supply is different from the first grid power supply, is different from the second grid power supply, and is different from the third grid power supply”.
However, Hinderliter teaches a hydraulic fracturing system (see fig. 2/3) with a power generation equipment (200/300) and fracturing equipment (206), wherein the switchgears (202A-202C) or consolidated single switchgear (302) distributes power via power cables (208 or see fig. D below: power cables labelled “P1-P4”) to various frac equipment such as pumps (14) powered by electric motors (as discussed in ¶55 in view of fig. 1).

    PNG
    media_image4.png
    778
    611
    media_image4.png
    Greyscale

Fig. D: Edited fig. 2 of Hinderliter to show claim interpretation.
If the prime mover for pump units in Shampine is selected to be an electric motor, then Shampine and Hinderliter both teaches a hydraulic fracturing system with pumps powered by electric motor. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize a power generation equipment with power grid supplies as taught by Hinderliter to provide power to the pump units in the system of Shampine for the purpose of implementing the power generation equipment that (a) simplify operations at the well site (as discussed in ¶8 of Hinderliter); and/or (b) enables power distributions to multiple individual power loads (as discussed in ¶27 of Hinderliter).
In reference to claim 21, Shampine, as modified, teaches the system, wherein the first grid power supply and the second grid power supply provide power in the range from 1000 kW to 5000 kW [in Hinderliter, see fig. 4 and ¶73: feeders 1-4 each are 13.8 kV feeders; see figs, 17/18: feeder current being 150A; thus power being P = V*I = 2070kW].
In reference to claim 22, Shampine, as modified, teaches the system, wherein the first grid power supply and the second grid power supply provide power in the range from 2000 kW to 10,000 kW [in Hinderliter, see fig. 4 and ¶73: feeders 1-4 each are 13.8 kV feeders; see figs, 17/18: feeder current being 150A; thus power being P = V*I = 2070kW].
In reference to claim 23, Shampine teaches the system, wherein (see fig. 12) the first pump unit (305) comprises a plurality of pumps (1201), and each of the pumps of the first pump unit receives between 500 hp and 5000 hp from a prime mover [see ¶49: the prime mover in each pump 701 is an electric motor with a maximum rating of 3500 brake horsepower (which equals 3548.54 hp); it is to be noted that the input power delivered by the motor to the pump is called brake horsepower].
In reference to claim 24, Shampine teaches the system, wherein the first slurry pump unit (305’) comprises a plurality of pumps (1201’/1201’’), and each of the pump units of the first slurry pump unit receives between 500 hp and 5000 hp from a prime mover [see ¶49: each dirty pump 301’ operates at about 1030 brake horsepower (which equals 1044.29 hp) and supplies 1000 hydraulic horse power; it is to be noted that the input power delivered by the motor to the pump is called brake horsepower].
In reference to claim 25, Shampine teaches the system, wherein the first flow path (in this case, the first flow path is defined by conduits/pipe portion “a” + “b” in fig. A above) fluidly connects the piping network (indirectly) to the high pressure manifold (310) at the second location.
In reference to claim 26, Shampine teaches the system, wherein the first flow path fluidly (in this case, the first flow path is defined by conduits/pipe portion “a” + “b” in fig. A above) connects the piping network to the wellhead above the wellbore at the second location.
In reference to claim 27, Shampine teaches the system, wherein the piping network and the first flow path are configured to provide fluid in support of a fracturing treatment of the wellbore at the second location (see fig. A above: the “clean fluid” in first flow path is a fluid that supports a fracturing treatment of the wellbore at the second location).
In reference to claim 28, Shampine teaches the system, wherein the piping network forms a loop [loop is viewed as a shape (for instance shown as a circle in fig. A above) of the structure that has one input/inlet that clean fluid flows into and three outlets where the clean fluid is diverted towards each dirty pump unit or upstream of wellbore(s)].
In reference to claim 29, Shampine teaches the method, wherein (see fig. 3 or fig. B above) the first flow path comprises a bidirectional loop piping network (defined by manifold 310).
Allowable Subject Matter
Claims 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts on record alone or in combination fails to teach “various clean pump units” at “claimed distances from one another” connected to the (single) wellbore, as claimed in claim 15.
Claims 16 – 18 depend on claim 15.
Response to Arguments
Applicant’s arguments, dated 07/12/2022, with respect to claim(s) 1, 14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Case, Beisel, Heilman, Hefley, Defosse, Lestz and Sherman teaches a system for fracturing purposes comprising of pumping units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746